. El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
La Ley núm. 26, Leyes de P. R., 1942 ((1) pág. 397), que declaraba la existencia de una emergencia, autorizó a la Junta Examinadora de Médicos “mediante el examen de re-válida que determina la Ley” a expedir “Licencia provisio*624nal para ejercer la medicina y cirugía en Puerto Rico, en el ramo de beneficencia pública . . 1 a “todo médico graduado de una universidad reconocida por la Junta de Médicos Exa-minadores de Puerto Rico y que hubiere ejercido activa-mente su profesión en su país por período no menor de cinco años ...” quien tenga a bien “solicitar de dicha Junta que le expida licencias para ejercer su profesión en la Beneficen-cia Pública Municipal de la Isla . . .”.2 Dichas licencias expirarían “un año después de la terminación del actual con-flicto bélico . . . ”.3 Y podrán “revocarse por la misma Junta cuando el médico interesado se separare voluntariamente del servicio de beneficencia municipal . . . ”.4
La exposición de motivos y las secciones 1 y 2 indican que el propósito de la Ley núm. 26 fue el hacer posible que Puerto Rico utilice los servicios de extranjeros que estuvie-ran dispuestos a venir a la Isla mientras durara la emergen-cia y que reúnan todos los requisitos para la expedición de una licencia permanente con excepción del de la ciudadanía.
De conformidad con dicha ley, la Junta expidió una licen-cia provisional a Gregorio Sicard Espinóla. Algún tiempo después la Junta comenzó los pasos necesarios para anular dicha licencia. La Junta celebró una vista del caso, y re-vocó la licencia del Dr. Sicard. Entonces éste radicó ante la Corte de Distrito un “escrito de revisión y apelación.” La Junta solicitó se desestimara la petición de revisión por falta de jurisdicción. La corte inferior declaró sin lugar esta moción. Considerando que era de interés público esta cues-tión de jurisdicción, expedimos el auto de certiorari a tenor con la Ley núm, 32 de 1943 (pág. 85) para revisar la reso-lución de la Corte de Distrito.
 La Ley núm. 22, Leyes de P. R., 1931 (pág. 205), es un cuidadoso y completo estatuto diseñado para regular la *625práctica de la medicina en Puerto líieo a través de la Junta Examinadora de Médicos que dicha Ley crea. El artículo 23 provee un detallado procedimiento de conformidad con el cual la Junta tiene poder para anular temporal o permanen-temente, debido a ciertas causas específicas, la licencia otor-gada a un médico para ejercer su profesión. Este artículo finaliza con un Disponiéndose al efecto de que si la anulación o suspensión fuere por más de un año no será firme “mien-tras una corte de distrito no lo haya revisado y juzgado el 'caso; y la persona interesada x>odrá apelar para ante dicha corte (.¡.entro del término de treinta días.”
Arguye la Junta en este caso que el artículo 23 de la Ley núm. 22 de 193.1 sólo cubre las licencias permanentes y cier-tas licencias especiales que no están aquí envueltas, y por tanto dicho articulo no puede aplicarse & los hechos de este caso, ¡japosición es que la ley de emergencia — Ley núm. 26 de 1942 — es un estatuto especial con un propósito especial; que cubre totalmente y por sí sola todos los aspectos de licen-cias provisionales expedidas a extranjeros; y que ni es com-plementaria a ni es completarnontada por la Ley núm. 22 de 1931 ni por ninguna otra ley. Y toda vez que en la propia Ley núm. 26 no se encuentra derecho alguno para revisar las ac-'tuaeiones de la Junta al revocar una licencia provisional, la Corte de Distrito no tenía jurisdicción en este caso. En apoyo de esta teoría cita Carreras v. Comisión de la Policía Insular, etc., 60 D.P.R. 549; Carrero, et al. v. Diez & Pérez, S. en C., 27 D.P.R. 468; y Rodríguez v. Comisión de Indemnizaciones a Obreros, 28 D.P.R. 639.
Asumimos, sin decidirlo, que la Legislatura podía, de ha-berlo proferido, eliminar cualquier disposición en cuanto a la revisión de los procedimientos de la Junta por la Corte de Distrito. Por tanto es innecesario considerar los casos cita-dos por la Junta. Del mismo modo, no tenemos que exami-nar los casos citados por el Dr. Sicard para sostener sn teo-ría de que el dejar de proveer tal revisión violaría la cláu-sula del debido procedimiento. Esto es así porque somos de *626opinión que la legislatura tuvo la intención que la disposi-ción de revocación de una licencia temporal que se encuentra en la sección 4 de la Ley núm. 26 de 1942 estuviera rodeada por las salvaguardas contenidas en el artículo 23 de la Ley núm. 22 de 1931, incluyendo el derecho de que se revisara por la Corte de Distrito la decisión de la Junta en los casos en que la suspensión fuera por más de un año.5
No podemos convenir con la Junta en que la Ley mim. 26 rige sola. Por el contrario, de su faz sus disposiciones asu-men la existencia de una ley básica creando la Junta y de-finiendo sus poderes. La Ley num. 26 amplía los poderes de la Junta con el fin de hacer frente a una emergencia. Pero la Ley núm. 26 está basada en la teoría de que la Ley núm. 22, creando una Junta, definiendo sus poderes y debe-res y señalando sus procedimientos, existe. Por ejemplo, la Ley núm. 26 dispone “el examen de reválida que determina la ley” a los médicos extranjeros que soliciten una licencia provisional de conformidad con la Ley núm. 26. ¿Pero qué “ley” dispone tal examen? Nos vemos obligados a recurrir a la Ley núm. 22 en busca de sus disposiciones en cuanto al examen. De la misma manera, concluimos, que cuando la Legislatura dispuso en la Ley núm. 26 que se revocaran las^ licencias, quiso decir que el estatuto básico — la Ley núm. 22 —supliría el procedimiento para ello. Y el artículo 23 de la Ley núm. 22 dispone que la Corte de Distrito revisará las actuaciones como las realizadas por la Junta en este caso. Parece que la propia Junta, por lo menos en las etapas ini-ciales del caso, compartía nuestra opinión, ya que durante su propia vista cumplió con todos los elaborados trámites que para ello dispone el artículo 23 de la Ley núm. 22 de 1931. La Corte de Distrito no cometió error al declarar sin lugar la moción de desestimación por falta de jurisdicción.

El auto de o&rtiorari será anulado.


(1) Sección 4.


(2) Sección 2.


(3) Sección 6.


(4) Sección 4.


(5)Toda vez que el Dr. Sicard tendría derecho de acuerdo con la seeción 6 de lá Ley núm. 26 a ejercer la profesión durante un año después de la termina-ción de la presente guerra, es obvio que en el presente caso se le está privando de su derecho a ejercer por más de un año. s